Citation Nr: 0507245	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to December 
1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, dated in 
December 2001.  


FINDINGS OF FACT

1.  A left knee disorder did not have its onset during active 
service or an applicable presumptive period, or otherwise 
result from disease or injury in service.

2.  A gastrointestinal disorder did not have its onset during 
active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
left knee disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran dated in May 2001.  The veteran was 
told what was required to successfully establish service 
connection and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  He was also 
asked to submit evidence to the RO as soon as possible.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records and private medical records, has been 
obtained and associated with the claims file.  Service 
medical records, VA and private treatment records from Saint 
Joseph's Regional Medical Health Center are in the record.  
There is no indication of any relevant records that the RO 
has failed to obtain.  The veteran stated in January 2003 
that he had no additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

A VA general medical examination was conducted in October 
2001 and a VA gastrointestinal examination was conducted in 
August 2004.  The gastrointestinal examiner provided a 
medical opinion.  As to the left knee disability, the October 
2001 VA general examination showed bilateral knee 
degenerative joint disease and chronic pain.  However, the 
veteran has not presented any evidence of left knee injury or 
disease in service.  He testified at his hearing in September 
2002 that he had no problems with his left knee and was not 
treated for his left knee during service.  Nor has he 
presented any competent evidence suggesting a link between 
any current left knee disorder and service.  Therefore, a 
medical opinion is not necessary to make a decision on this 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including arthritis and peptic ulcer disease, may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no complaints, symptoms or 
findings of left knee injury, disorder or disease.  The 
veteran was seen on one occasion for right knee pain.  
(Service connection is in effect for a right knee disorder).  
Service medical records show treatment on two successive days 
in June 1976 for stomach cramps and head cold.  The diagnosis 
was mild gastroenteritis.   In October 1977, the veteran was 
seen once for stomach cramps without diarrhea.  The 
impression was abdominal pain of questionable etiology.  In 
April 1978, he underwent appendectomy after reporting for 
treatment of mid-abdominal pain diagnosed as appendicitis.  
(He is service connected for appendectomy scar.)  Finally, he 
was seen once in July 1980 for diarrhea of one days duration, 
accompanied by headache.  The diagnosis was gastroenteritis.  
The veteran's service separation examination report dated in 
November 1982 showed no gastrointestinal or left knee 
problems.  His abdomen was soft, nontender and without 
masses.  His lower extremities were normal.  

VA treatment records dated from March 2001 to January 2003 
show that the veteran's active problems list included 
arthritis, gastro-esophageal reflux disorder, history of 
chronic dysphagia, and mild esophagitis.  He sought treatment 
for left leg pains in July 2002 following a motor vehicle 
accident.  He noted that the accident aggravated his chronic 
arthritis in the left knee.  He was seen several times for 
bilateral knee pain.  

In October 2001, the veteran was afforded a general VA 
examination for evaluation of bilateral knee pain and stomach 
problems.  The veteran's records were noted to have been 
reviewed.  Current medications included Zantac and Mylanta.  
He noted that his history of gastrointestinal reflux disease 
had been controlled with these medications and with the 
cessation of the use of non-steroidal anti-inflammatory 
drugs.  He reported a 40 year history of dyspepsia.  He also 
reported weight loss of 5 to 10 pounds in the last year.  He 
reported chronic bilateral knee pain for years, worse over 
the past six months.  The pertinent diagnoses were bilateral 
knee degenerative joint disease and chronic dyspepsia, 
history of gastroesophageal reflux disease and dyspepsia.  
Upper gastrointestinal with barium swallow (GI series) was 
normal, H. pylori negative.  

Records from Saint Joseph's Regional Health Center show the 
veteran was treated for left knee pain resulting from a motor 
vehicle accident in July 2002.  The emergency room diagnosis 
was possible meniscus injury of the left knee.  

At his personal hearing in September 2002, the veteran 
testified that that he had no problems with his left knee and 
was not treated for his left knee during service.  See 
Hearing transcript, dated September 17, 2002, page 7.  His 
stomach problems began in 1977 in Bremerhaven, Germany.  

The veteran was afforded a VA examination for digestive 
conditions in August 2004.  The doctor reviewed the medical 
records and noted the previous diagnosis of gastroenteritis 
in service in 1976 and 1980.  It was noted that the veteran 
reported his stomach problems began in 1975 with a burning 
sensation in the epigastrum.  He underwent appendectomy and 
has had discomfort and constipation with wearing tight 
clothes since then.  He developed stabbing pain in the left 
chest wall.  He was taking sucralfate and pantoprazole with 
only minimal success.  Examination revealed well-healed 
appendectomy scar with normal bowel sounds.  There was 
tenderness of the xiphoid process.  The normal upper GI 
series from October 2001 was noted.  Also noted was an 
esophagogastroduodenoscopy (EGD) performed in March 2002 with 
a finding of minimal esophagitis.  The diagnosis was (1) 
gastroenteritis during military service without residuals, 
(2) esophagitis, less likely than not related to military 
service; and (3) tender xiphoid process, less likely than not 
related to military service.  


A.  Left knee

The Board finds no evidence of in-service injury, disease or 
other abnormality of the left knee.  No such disability was 
shown in service or within the one year period following 
service, nor has there been continuity of symptomatology 
since service to link the current degenerative arthritis of 
the left knee to service.  There is no medical evidence 
showing that the veteran had a chronic condition related to 
the left knee in service or during an applicable presumption 
period and still has such a left knee condition.  See Savage 
v. Gober, 10 Vet. App. at 498.  Furthermore, no opinion 
evidence or other probative evidence links the current left 
knee disorder to service.  The October 2001 VA examination 
shows only current disability, and there is no evidence of a 
relationship between that disability and service.  
Essentially, the critical element in this claim is the lack 
of a relationship between the current left knee disability 
and service.  

In fact, the record does not reflect a chronic disability of 
the left knee until 2001, years after service.  There is no 
competent evidence linking the veteran's current left knee 
disorder, diagnosed as degenerative arthritis, to any in-
service disease or injury.  While a review of the record 
shows that a finding of left knee disorder exists following 
service, with the earliest documented manifestation of such a 
disorder being almost 20 years following service, there is no 
competent medical evidence which demonstrates that the left 
knee arthritis is related to service.  

The Board appreciates the sincerity of the veteran's belief 
that his left knee disorder, degenerative arthritis, is 
related to service.  However, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, that his claimed condition is 
etiologically related to service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a left knee disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


B.  Stomach disorder

The Board notes that, in service, the veteran was treated 
twice for mild gastroenteritis, and abdominal pain of 
questionable etiology.  However, no chronic gastrointestinal 
condition was diagnosed on the separation service 
examination.  Moreover, VA treatment records do not show 
treatment for any gastrointestinal condition until 2001, 
almost 20 years following service.  Additionally, VA medical 
opinion evidence has established that the acute problems the 
veteran had in service have resolved and are not related to 
the current upper GI problems.  

Contrary to the veteran's contention that his current 
gastrointestinal disorder is related to active service, the 
VA examiner's opinion in August 2004 to assess the likelihood 
of that very matter was unfavorable.  The evaluation was 
based on a review of the veteran's medical history.  It 
considered his contentions, medical records, and the current 
findings.  The Board finds that the opinion was well 
supported and consistent with the record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  There is no medical 
opinion of record refuting the VA examiner's opinion.  The VA 
examiner specifically concluded that the veteran had no 
current residuals of the in-service gastroenteritis and that 
the esophagitis and tender xiphoid process were less likely 
than not related to military service.  

In fact, the record does not reflect the current chronic 
upper gastrointestinal abnormality until almost 20 years 
after service.  The veteran was treated for acute 
gastroenteritis on a few isolated occasions over a number of 
years in service, but there was no evidence of chronic 
disability at service separation or for years thereafter.  
There is no competent evidence of record linking the 
veteran's current upper gastrointestinal disorder to any in-
service disease or injury.  

Again, the Board appreciates the sincerity of the veteran's 
belief that his gastroenteritis in service is related to his 
currently diagnosed upper GI problems.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a gastrointestinal disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


